306 So. 2d 33 (1975)
In re Billy Wayne WALDROP
v.
STATE.
Ex parte STATE of Alabama ex rel. ATTORNEY GENERAL.
SC 1038.
Supreme Court of Alabama.
January 2, 1975.
William J. Baxley, Atty. Gen., and William T. Musgrove, Jr., Sp. Asst. Atty. Gen., for petitioner, the State.
None for respondent.
FAULKNER, Justice.
Petition of the State by its Attorney General for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Waldrop v. State, 54 Ala.App. 163, 306 So. 2d 29.
Writ denied.
HEFLIN, C. J., and MERRILL, HARWOOD and MADDOX, JJ., concur.